Citation Nr: 0946480	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for loss of vision in 
both eyes.

2.  Entitlement to service connection for a disability 
manifested by a prostate infection.

3.  Entitlement to service connection for a left knee 
replacement.

4.  Entitlement to service connection for a disability 
manifested by mild cognitive impairment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Board notes that, pursuant to his request in his March 
2007 substantive appeal, the Veteran was scheduled for a 
Travel Board hearing at the RO in July 2009; however, he 
cancelled his hearing request.  As he has not requested 
another hearing, the Veteran's hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the Veteran's loss of vision in both eyes is causally or 
etiologically related to active service.

2.  There is no competent medical evidence indicating that 
the Veteran's prostate infection, initially demonstrated 
years after service, is causally or etiologically related to 
active service.

3.  There is no competent medical evidence indicating that 
the Veteran's left knee replacement is causally or 
etiologically related to active service.

4.  The Veteran's mild cognitive impairment first was 
demonstrated years after service and there is no competent 
medical evidence relating it to active service.


CONCLUSIONS OF LAW

1.  Loss of vision in both eyes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).

2.  A disability manifested by a prostate infection was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

3.  A left knee replacement was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).

4.  A disability manifested by mild cognitive impairment was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in July 2005 and March 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for loss of 
vision in both eyes, a disability manifested by a prostate 
infection, a left knee replacement, or for a disability 
manifested by mild cognitive impairment.  Thus, any failure 
to develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the March 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In light of the 
Supreme Court's recent decision in Sanders, the Board finds 
that any failure to satisfy the duty to notify is not 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board; as noted in the Introduction, the 
Veteran's hearing request is deemed withdrawn.  It appears 
that all known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the Veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection for a disability manifested by a prostate 
infection, a left knee replacement, and a disability 
manifested by mild cognitive impairment, such that a VA 
medical opinion is not required.  In this instance, there is 
no credible evidence of record that establishes that the 
Veteran's claimed disabilities are due to an incident in 
service and the appellant has not identified or submitted any 
objective medical evidence in support of these claims.  As 
such, VA is not required to obtain a VA medical opinion in 
order to adjudicate the appellant's claims of entitlement to 
service connection for a disability manifested by a prostate 
infection, a left knee replacement, and a disability 
manifested by mild cognitive impairment.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA only has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Nonetheless, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the VA opinion and 
clinical examination obtained regarding the Veteran's claim 
of entitlement to service connection for a loss of vision are 
more than adequate, as they are predicated on a full reading 
of the medical records in the Veteran's claims file and the 
reported medical history considered by this examiner was 
consistent with that contained in the claims folder.  The 
examiner considered all of the pertinent evidence of record 
and the statements of the appellant, and provided a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  In addition, consideration of the 
Veteran's current disability status was made in view of the 
Veteran's medical history.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria

The Veteran contends that he incurred a loss of vision in 
both eyes, a disability manifested by a prostate infection, a 
left knee replacement, and a disability manifested by mild 
cognitive impairment during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for bilateral loss of vision, a disability 
manifested by a prostate infection, a left knee replacement, 
and a disability manifested by mild cognitive impairment.  
The Veteran's available service treatment records are 
negative for any complaints or findings relative to the 
Veteran's prostate, left knee, or cognitive function.  The 
Board acknowledges that the Veteran was treated for a foreign 
body to the right eye in January 1969; however, that the 
Veteran's March 1969 separation examination, including the 
ophthalmological examination, was normal.  Likewise, clinical 
evaluation at separation also showed normal head and 
neurological evaluation, a normal musculoskeletal system, and 
a normal genitor-urinary system.  Moreover, the Veteran's 
available service treatment records from his Reserve service 
do not indicate that he was injured during this service.  In 
fact, a Report of Medical History dated in December 1980 is 
negative for any relevant complaints.  And the 
contemporaneous physical examination report also was normal.

There also is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).   In 
particular, post-service private treatment records from G. D. 
A., M.D. indicate that the Veteran first was treated for 
vision loss in 2001.  He was treated for his left knee and 
prostatitis beginning in 1992.  He first complained of mild 
cognitive impairment in 2005 following a cerebrovascular 
accident.  Similarly, a September 2008 VA optometry 
examination report indicates that the Veteran reported a 
history of left retinal hole in 1992, ocular myasthenia 
gravis for 2 years, and Parkinson's disease.  On examination, 
the VA examiner found that the Veteran's vision loss was due 
to his history of Parkinson's disease, ocular myasthenia 
gravis, and dementia, as well as a cataract of the right eye.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

The Board notes that, in a February 2009 addendum, after 
review of the Veteran's claims file, the VA examiner found 
that the Veteran's foreign body of the right eye was not 
responsible for his vision loss as his corrected vision was 
20/20 bilaterally at discharge and service treatment records 
indicated that his right eye injury was acute and treated 
without sequelae.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (finding that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining 
is suitably qualified and sufficiently informed)

More significantly, there is no competent clinical evidence 
which relates the Veteran's claimed disabilities to active 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(holding that, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In particular, the Board 
notes that none of the Veteran's medical providers related 
his complaints to his military service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service 
and the disability . . .").  

In short, the record does not contain objective evidence 
confirming the Veteran's assertions as to the events which 
allegedly occurred during his active service.  The Veteran is 
competent to assert that he has experienced symptoms since 
service and to describe the symptoms which he experienced.  
The Board assigns little probative weight to these 
statements, however, because they are less than credible.  
Although the absence of any corroborating medical evidence 
supporting the Veteran's assertions, including following 
service, in and of itself does not render his statements 
incredible, such absence is for consideration in determining 
credibility.   See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006), and Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).   

In summary, the only evidence supporting the Veteran's 
assertions that his claimed disabilities are related to 
active service consists of his lay statements.  As a 
layperson, the Veteran lacks the necessary medical training 
and/or expertise to determine the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Savage v. Gober 10 Vet. App. at 495-498 (indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology).  As 
such, the Veteran's less than credible assertions of in-
service incurrence of his claimed disabilities, alone, have 
no probative value without corroborating medical evidence.  
As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for loss of vision in both 
eyes is denied.

Entitlement to service connection for a disability manifested 
by a prostate infection is denied.

Entitlement to service connection for a left knee replacement 
is denied.

Entitlement to service connection for a disability manifested 
by cognitive impairment is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


